DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E and I, claims 15 & 16, in the reply filed on 10/6/2022 is acknowledged.
Priority
The effective filing date for pending claims 15 & 16 is 6/26/2018 (filing date of 16/019,005 - earliest support found).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijay et al. (US Pub. No. 2009/0259288 A1).
Regarding claim 15, Wijay et al. disclose a dual guidewire balloon catheter system (see annotated Fig. 6 below), comprising: an elongated catheter shaft (see annotated Fig. 6 below) having a first lumen, a second lumen and a third lumen (see annotated Fig. 6 below), the catheter shaft having a proximal portion with a proximal end and a distal portion with a distal end; a balloon 16 (see annotated Fig. 6 below) positioned adjacent to the distal end of the catheter shaft, wherein the first lumen of the catheter shaft is fluidly coupled to the balloon 16 (see annotated Fig. 6 below); a first guidewire 8 and a second guidewire 17 (see annotated Fig. 6 below), wherein the first guidewire 8 extends through the second lumen of the catheter shaft and the second guidewire 17 extends through the third lumen of the catheter shaft, and wherein the second lumen and third guidewire lumen extend inside the first lumen (see annotated Fig. 6 below).

    PNG
    media_image1.png
    432
    835
    media_image1.png
    Greyscale

Regarding claim 16, Wijay et al. further disclose wherein the second lumen has a first entry port located on the distal end of the catheter shaft (see annotated Fig. 6 above) and a first exit port located proximal to the balloon (on proximal end of the shaft; Fig. 6), and the third lumen has a second entry port located on the proximal end of the catheter shaft (see annotated Fig. 6 above) and a second exit port located proximal to the balloon 16 (see annotated Fig. 6 above), wherein the first guidewire 8 extends from the first entry port into the second lumen and from the second lumen out of the first exit port (Fig. 6), and wherein the second guidewire 17 extends from the second entry port into the third lumen and from the third lumen out of the second exit port (see annotated Fig. 6 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 19, 2022